        Case 4:20-cv-02948 Document 1-8 Filed on 08/21/20 in TXSD Page 1 of 5                             5/30/2020 8:48 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 43350714
                                                                                                           By: Joshua Bovell
                                                                                                   Filed: 6/1/2020 12:00 AM

                                     CAUSE NO. 2019-34964

BILLY JOHNSON                                      §             IN THE DISTRICT COURT
     Plaintiff,                                    §
                                                   §
VS.                                                §             OF HARRIS COUNTY, TEXAS
                                                   §
SAN JACINTO COLLEGE                                §
      Defendant.                                   §             215th JUDICIAL DISTRICT


                           JOINT MOTION FOR CONTINUANCE

         Plaintiff Billy Johnson and Defendant San Jacinto College (“College”) file this Joint

Motion for Continuance, and would show the Court as follows:

         1.     This is an employment civil rights suit. The following deadlines remain in this

case:

                Discovery deadline:                    6/1/2020
                Alternative Dispute deadline:          7/6/2020
                Dispositive Motions deadline:          8/3/2020
                Trial setting:                         9/14/2020

         2.     The parties have been diligently working on discovery in this case.

Unfortunately, the COVID-19 pandemic and the resulting stay-at-home orders resulted in the

closure of the offices for counsel for the College, which led to a delay in the production of a

large number of emails to the Plaintiff. Counsel for the College had intended to take the

Plaintiff’s deposition, but did not feel that it was fair to take his deposition before they were able

to produce the requested emails. Also, counsel for the Plaintiff has several depositions that she

wanted to take, but needed the emails before she could take depositions. Therefore, as a result of

the pandemic and the resulting stay-at-home orders, the parties have been unable to get to

deposition in this case.




JOINT MOTION FOR CONTINUANCE                                                                        Page 1
Case 4:20-cv-02948 Document 1-8 Filed on 08/21/20 in TXSD Page 2 of 5




           EXHIBIT G
     Case 4:20-cv-02948 Document 1-8 Filed on 08/21/20 in TXSD Page 3 of 5




       3.        Accordingly, the parties are requesting a roughly additional ninety (90) days to

finish discovery in this case. The parties are also requesting that the case be moved from the

September 2020 trial docket to the February 2021 trial docket (or later, depending on the Court’s

need to accommodate its own scheduling issues caused by the COVID-19 pandemic), based on

conflicts that they have in December 2020 and January 2021. This would result in the following

schedule.

                 Discovery deadline:                        September 4, 2020
                 Alternative Dispute deadline:              October 9, 2020
                 Dispositive Motions deadline:              November 6, 2020
                 Trial setting:                             February ___, 2021

       4.        This is both parties’ first request for a continuance. This request is not sought for

delay, but so that justice may be done.

                                                    PRAYER

       For the reasons stated above the Plaintiff and the Defendant respectfully move that this

Court continue the various settings as discussed above; and for all other relief, at law or in

equity, to which the parties may be entitled.

                                                     Respectfully submitted,

                                                     AH LAW, PLLC


                                                     By:   /s/ Amanda Hernandez1
                                                             Amanda Hernandez
                                                             State Bar No. 24064411

                                                     4309 Yoakum Blvd.
                                                     Houston, TX 77006
                                                     (713) 409-2719
                                                     (832) 550-2073 fax
                                                     amanda@ahfirm.com

                                                     ATTORNEYS FOR THE PLAINTIFF

       1
           By permission.   /s/ Christopher B. Gilbert


JOINT MOTION FOR CONTINUANCE                                                                   Page 2
    Case 4:20-cv-02948 Document 1-8 Filed on 08/21/20 in TXSD Page 4 of 5




                                   THOMPSON & HORTON LLP

                                   By:   /s/ Christopher B. Gilbert
                                         Christopher B. Gilbert
                                         State Bar No. 00787535
                                         cgilbert@thompsonhorton.com
                                         Melissa A. Mihalick
                                         State Bar No. 24045589
                                         mmihalick@thompsonhorton.com
                                         Stephen A. Villarreal
                                         State Bar No. 24102609
                                         svillarreal@thompsonhorton.com

                                   3200 Southwest Freeway, Suite 2000
                                   Houston, Texas 77027
                                   Telephone: (713) 554-6767
                                   Facsimile: (713) 583-8884

                                   ATTORNEYS FOR DEFENDANT




JOINT MOTION FOR CONTINUANCE                                              Page 3
     Case 4:20-cv-02948 Document 1-8 Filed on 08/21/20 in TXSD Page 5 of 5




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to counsel of record via electronic mail on May 30, 2020, at the following address:


                                   Amanda Hernandez
                                   AH Law, PLLC
                                   4309 Yoakum Blvd.
                                   Houston, TX 77006
                                   Attorney for the Plaintiff




                                          By:     /s/ Christopher B. Gilbert
                                                  Christopher B. Gilbert




JOINT MOTION FOR CONTINUANCE                                                           Page 4
